



COURT OF APPEAL FOR ONTARIO

CITATION: Laver v. Swrjeski, 2014 ONCA 294

DATE: 20140417

DOCKET: C57052

Feldman, MacPherson and Epstein JJ.A.

BETWEEN

Louise Laver

Applicant (Appellant)

and

Jeffrey Swrjeski

Respondent (Respondent)

Christopher Spiteri for the Appellant

Todd Barney for the Respondent

Heard: October 2, 2013

On appeal from the order of Justice John A. McMunagle of
    the Superior Court of Justice, dated January 19, 2012, with reasons reported at
    2012 ONSC 390, and from the costs endorsement dated February 8, 2012, with
    reasons reported at 2012 ONSC 899.

Feldman J.A.

[1]

The
    appellant brought an application for a declaration that certain monies that she
    had advanced to her daughter and her daughters common-law husband towards the
    purchase of their house were not a gift, but a loan that constituted an
    unregistered mortgage on the home. Although the application was supported by
    one document, the meaning and intent of that document was in dispute, as were
    the facts that had to be found in order to determine whether the declaration
    should be granted.

[2]

The
    application judge proceeded to find the facts, which necessarily involved
    deciding whom he believed. In the course of the colloquy during argument, the
    application judge made a number of comments that suggested that he would not be
    able or willing to disbelieve the respondent because he is a police officer.

[3]

The
    appellant appeals on the basis that the application judge erred in failing to
    find that a trial was necessary in these circumstances, and on the basis that the
    impugned comments by the application judge created a reasonable apprehension of
    bias.

[4]

For
    the reasons that follow, I would allow the appeal, set aside the judgment
    dismissing the application and order a trial of the issue.

Facts

[5]

The
    applicant (now the appellant) Louise Laver, is the mother of Marianne Laver. In
    or about May 2006, she advanced $70,000 to her daughter and her daughters common-law
    husband, the respondent Jeffery Swrjeski, to help them purchase their home
    without having to pay the premium for a mortgage insured by the Canada Mortgage
    and Housing Corporation (CMHC). The appellant claims this advance was an
    unregistered loan. No one documented the transaction.

[6]

At
    the time, the appellant was in the process of separating from her husband, Gary
    Laver. She moved in with her daughter and the respondent, where she looked
    after her grandchild on a regular basis, did housekeeping, and received free
    room and board for a few years.

[7]

The
    respondents position, as expressed in one of his affidavits filed before the
    application judge, was that [i]t was understood that, in return for the gift,
    the Applicant would live in our home without paying any rent or other expenses.
    The appellants position was that the free room and board was in exchange for
    the child care she provided.

[8]

The
    appellant stated that she did not feel it was necessary to have a formal
    agreement regarding the loan because it involved family, and because she trusted
    the respondent completely. On cross-examination she testified that [i]t never
    occurred to me that no matter what happened that Jeff would ever not follow
    through with what he promised. There was no interest or payments to be made on
    the loan. Rather, it was repayable on the sale of the home or on demand if she
    decided she wanted or needed the money.

[9]

Marianne
    Lavers evidence was that she and the respondent agreed that the money was to
    be repaid either upon the sale of the property or upon demand. She confirmed
    that her mother lived with them rent and expense free at the time in exchange
    for child care and housekeeping duties. She also deposed that they had all
    agreed that it was not necessary to have a formal agreement regarding the loan
    because it was to family.

[10]

Marianne Laver and the
    respondent separated in November 2008. They agreed that the home would be
    transferred on title from joint tenancy to Marianne Laver alone and that the
    encumbrances on the property would be paid.

[11]

The key document for
    the purposes of the application was created in March or early April 2009 as
    part of the negotiations between Marianne Laver and the respondent on their
    separation. It is handwritten by the respondent. Ms. Laver refers to it as a
    letter, while the respondent characterizes it as notes that record settlement
    negotiations. The document includes:

My math      $430 value of house

265 mortgage

________________

165 ÷ 2 = $82.5

-

35  owed to Louise
[emphasis added]

$47.5 > 42,000

Could I get half of $47,500
    by the 17 Apr/09?

[12]

The record in this
    case consisted of five affidavits and supplementary affidavits on behalf of the
    appellant and three affidavits and supplementary affidavits from the
    respondent. Cross-examinations of the appellant, the respondent and Marianne
    Laver were held and transcripts were obtained. The argument of the application
    took a full day and was recorded. No one asked the judge to order a trial of
    the issue.

[13]

The issue before the
    application judge was whether the presumption of advancement when a parent
    provides money to an adult child was rebutted, in particular by the document
    written by the respondent that acknowledged that he owed $35,000 to the
    appellant.

[14]

In his reasons for
    judgment, without making any specific credibility findings, the application
    judge made it clear that he accepted the evidence of the respondent and
    rejected the evidence of the appellant. He made a number of observations
    indicating that he believed that the appellant had lied under oath in other
    documents such as in her divorce proceedings, and that her conduct in not
    documenting the loan was inconsistent with her former employment at a bank. In
    making these observations, the application judge appeared to reject the appellants
    explanation for these alleged inconsistencies. The application judge referred
    to these matters as curious or interesting to note. He made a finding that
    the affidavits of the appellant and of her former spouse were to simply be
    self-serving and of very little, if any weight, with the greatest of respect.
    Finally, the application judge found that the written document made by the
    respondent, which showed $35,000 owed to Louise cannot possibly constitute a
    clear, unambiguous evidence to support the contention that the advance is a
    loan.

[15]

On a number of
    occasions during the argument of the application, the application judge
    expressed concern about making a finding that a police officer was untruthful.
    The respondent and Marianne Laver are both police officers. However, the
    appellant is not. I quote one example:

But you understand my concern and my uber-sensitivity given
    that Ive work  you know, Ive done cases with all these officers. I dont
    know them personally. I know them professionally, and so thats my  and maybe
    Im being over-sensitive here because of my background, but all you have is a
    reputation, gentlemen, and someones reputation is going to suffer if I am
    forced to decide whats happening here, because of course had they not
    separated we wouldnt be here, and Mum would still be living there as she is now,
    and everybodys carrying on.

Issues

[16]

There are two issues
    on appeal:

1. Did certain comments made by the application judge
    during the argument of the application create a reasonable apprehension of
    bias?

2. Should the application judge have ordered a trial of
    the issues, given the conflicting evidence and the need to make findings of
    credibility?

Analysis

Issue 1: Did certain comments made by the application judge
    during the argument of the application create a reasonable apprehension of
    bias?

[17]

The issue of
    reasonable apprehension of bias was most recently discussed and considered by
    this court in
Martin v. Sansome
,
2014 ONCA 14. In that case, the context was interventions by a trial judge
    during the examination of witnesses. This court set out the legal framework for
    the assessment of bias in the following passage at paras. 31-33:

[31] Bias is a predisposition to decide an issue or cause in a
    certain way that does not leave the judicial mind open and impartial:
Wewaykum Indian Band v. Canada
, 2003 SCC 45, [2003] 2 S.C.R. 259, at para.
    58. The burden of establishing bias is on the party arguing that it exists. The
    test, found in
Wewaykum
, at para. 60, is long-established:

[W]hat would an informed person, viewing the matter
    realistically and practically  and having thought the matter through 
    conclude[?] Would he think that it is more likely than not that [the
    decision-maker], whether consciously or unconsciously, would not decide
    fairly[?]

[32] There is a strong presumption of judicial impartiality.
    The threshold is high for finding an apprehension of bias:
Wewaykum
, at
    para. 76.

[33] In
Chippewas of Mnjikaning First Nation v. Chiefs of
    Ontario
, 2010 ONCA 47,
265 O.A.C. 247,
leave to appeal to S.C.C. refused, 33613 (July 18, 2010), at para. 230, this
    court provided additional guidance:

A determination of whether a trial judges interventions
    give rise to a reasonable apprehension of unfairness is a fact-specific inquiry
    and must be assessed in relation to the facts and circumstances of a particular
    trial. The test is an objective one. Thus, the trial record must be assessed in
    its totality and the interventions complained of must be evaluated cumulatively
    rather than as isolated occurrences, from the perspective of a reasonable
    observer throughout the trial.

[18]

In
Martin v.
    Sansome
, the appellant was a self-represented litigant. The trial judge
    tried to help him with procedural issues, but was apparently impatient and
    frustrated with the slow progress of the trial. On appeal, the court concluded,
    at para. 39, that, although some of the trial judges comments could create the
    impression of favouring the respondent when viewed in isolation, when the
    entire record was viewed as a whole, the court was not satisfied that a
    reasonable person would have the impression that the trial judge was
    predisposed to decide the issues before him in favour of the respondent.

[19]

In this case, the
    comments of the application judge did not come in the context of witness
    testimony but during the oral argument of the application. The application
    judge made two types of comments that could raise a concern in the mind of a
    reasonable person that he was predisposed to decide the issues before him in
    favour of the respondent.

[20]

The first were
    comments about the credibility of police officers and his concern about making
    an adverse credibility finding about a police officer. In this case the
    respondent and his common law wife were officers while the appellant, the
    mother, was not.

[21]

The second was a
    number of adverse comments about the credibility of the appellant which were
    based on misapprehensions of the evidence or the law.

[22]

The following are examples
    of some of the comments made by the application judge:

Excerpt group #1:

Mr. Spiteri: That has to be viewed in light of all of the
    evidence. As the Court of Appeal said itself, you look at it all, including the
    credibility of the witnesses, the credibility of the parties. In terms of the
    evidence, you have the affidavit evidence. In terms of the evidence, you have
    Affidavit evidence

The Court: Okay, let me stop you there. Thats my concern,
    gentlemen, and let me just lay it on the line. Someone is not being truthful,
    and we have police officers, whom I know and respect and, gentlemen, youre
    asking me to make a finding that one of them isnt being truthful, and Im
    prepared to do that, but thered better be some strong, strong evidence.



I have to make a finding of credibility, and I dont want to do
    that with police officers and with senior police officers, because I  as my
    recently deceased father said, Your reputation is like your virginity, son.
    You lose it once, and I dont want to make a decision on the record, available
    to the public, where I am forced to say one side is being truthful and one side
    is not, so I simply  thats the elephant in the room, gentlemen, because of
    what these folks do for a living. I wouldnt be so concerned if they were
    federal civil servants. Frankly, I wouldnt be concerned at all, but they are
    Ottawa police officers, who I have huge respect for, given that I was a defence
    lawyer for 23 years, and reputation is all they have. Its all we have as
    lawyers, judges, everybody, so Im just letting you know. Im very troubled by
    what I may have to do.



Im going to make a finding that someone is not being
    truthful, and if Im a police officer or a judge or a lawyer or somebody else,
    I dont want somebody making a finding that Im not truthful, and unless
    theres some other way that I can decide this case without making that finding,
    I dont know how I can. I dont know, gentlemen, Im asking.

...

But you understand my concern and my uber-sensitivity given
    that Ive work  you know, Ive done cases with all these officers. I dont
    know them personally. I know them professionally, and so thats my  and maybe
    Im being over-sensitive here because of my background, but all you have is a
    reputation, gentlemen



Mr. Spiteri: And I do want to qualify this, Your Honour. Im
    not suggesting that Mr. Swrjeski is a liar. Thats not what Im suggesting.

The Court: Okay, thank goodness, because Im going to have a
    real hard time making that kind of finding. I think, except being called a
    child molester, being called a liar is about the about the worst thing you can possibly
    be called.

Mr. Spiteri: Thats not

The Court: Okay, so I just  okay, that makes me feel much
    better, because Im not comfortable using that word with professional people.



The Court: Take your time, please, because I can tell you both,
    gentlemen, this case is not going to be decided  Im not going to make any
    finding nailing anybodys reputation here. The case is going to be decided
    based on the evidence and based on the balance of probabilities, but theres no
    way that Im going to make a finding that either one of your clients is lying
    or misleading or anything like that; not going to happen.

Its based on evidence, just so were clear, so when youre
    making your reply you might want to deal with that issue, because Im very
    uncomfortable because I know these people. I worked with them for a long time,
    so I even thought, frankly, I was going to excuse myself, but then I thought,
    no, I dont know them that well. Ive never, you know, socialised with them
    ever. Ive just had them as  when they accused my client of wrongdoing- or
    clients. Anyway, go ahead. Carry on.



Excerpt group #2:

The Court: Because just by her own financial statement, the
    woman at the very least is worth over a hundred grand, so thats  I have a
    problem with that poor as a church mouse impression when the reality is, you
    know, youre not. (Referring to the appellant)



Excerpt group #3:

The Court:  So Im just saying: that causes me a great deal of
    concern when basically the only document that you can refer to as a so-called
    document is this one where he says Owed to Louise, 35,000 and then he gives
    an explanation saying Look, take the money. As long as I have my daughter Im
    fine. Thats your strongest piece of evidence versus the other. So were going
    to take 10 minutes, speak to your client and see if we can come up with some
    explanation or something, because you know, worst case scenario, shes sworn a
    false affidavit. Best case scenario, theres a confusion or a misunderstanding
    about filling out the form and whoever her family lawyer was didnt explain it
    to her properly. But you cant say youre paying these expenses when the
    evidence is youre not paying a dime. I have a concern about that.



Excerpt group #4:

The Court:  Go to part 7-F, counsel. Money owed to you. Why
    is that zero? If she regarded this money as a loan why is that zero? Even 35 
    like, I can understand not putting 70. I get that, because half of it is her
    daughters. I understand that. But why doesnt she indicate that Im owed
    35,000 by my son-in-law?

Mr. Spiteri: And I go back to what I said earlier. The two, Mr.
    and Mrs. Laver, had treated this inheritance  remember: these documents were
    prepared for purposes of NFP. It was for family law purposes.

The Court: Sure.

Mr. Spiteri: And she

The Court: But they still have to be accurate, Mr. Spiteri.

Mr. Spiteri: Fair enough. And all

The Court: And youre under oath.



Excerpt group #5:

The Court: Well no. A disability payment is tax free,

Mr. Spiteri. I know that.

Mr. Spiteri: It says income tax deducted from pay.

The Court: Well, that might well be, but what I do know is a
    disability pension is tax free. So maybe she has some other monies coming in
    but you dont  its illegal to tax a disability pension. You cant tax it.

Mr. Spiteri: I think, Your Honour, thats dependent on who paid
    the premium.

The Court: Okay.

Mr. Spiteri: If the premium was paid exclusively by the
    insured, then thats quite right, thats the case.

The Court: Is your client paying income tax or not?

Mr. Spiteri: Well, Im only looking at this. And its saying
    here $264 is paid in income tax.

The Court: Well why dont you ask her? Shes here. Was her
    disability pension tax free or not?

Ms. Laver: No, it wasnt.

Mr. Spiteri: It was not tax free.

The Court: Okay. All right. Go ahead.

[23]

Excerpt group 1 contains
    the comments by the application judge where he indicates that he would have
    trouble making a credibility finding against a police officer, and later suggests
    that he had considered recusing himself because of his feelings of connection to
    Ottawa police officers with whom he used to work when he was in legal practice
    as a criminal lawyer.

[24]

As it turned out, the application
    judge believed the respondent, a police officer, and accepted his explanation
    for disowning the document that on its face is an acknowledgement of debt to
    the appellant. He disbelieved the appellant, who is not a police officer.

[25]

Applying the test for
    reasonable apprehension of bias, in my view it is clear that a reasonable
    observer would conclude that it was more likely than not that, consciously or
    unconsciously, the application judge would not impartially decide whom to
    believe. The application judges comments indicate his partiality to the
    evidence given by police officers. Even though he gave other reasons for deciding
    whose evidence he believed, those reasons are tainted by his comments.

[26]

Excerpts 2, 3 and 4
    are examples of comments about the appellants credibility, and where the
    application judge asked counsel to ask the appellant for an explanation,
    although there was no oral evidence being taken. Again, in my view, the
    application judges comments created a reasonable apprehension of bias, by
    making clear that he challenged the appellants explanations for perceived
    inconsistencies in documents that were collateral to the application, and that,
    before the conclusion of the application, he had decided that he did not believe
    the appellant.

[27]

Finally, excerpt 5 is
    an example of the application judges comments regarding an issue of the taxability
    of a disability pension. The application judge was mistaken on the issue but appeared
    to insist on his view in the face of the evidence to the contrary on the
    appellants document, which specifically stated that tax had been deducted. Based
    on his misunderstanding regarding the taxability of the pension, the
    application judge appeared to conclude that the appellant had kept more money
    from her pension than she actually had indicated. In my view, the application
    judges attitude towards the evidence of the appellant added to the impression of
    a reasonable observer that the application judge would be unable to assess the
    appellants evidence with impartiality.

[28]

In aggregate, these
    comments, when considered in the context of the hearing as a whole, would cause
    a reasonable person to believe that the application judge was predisposed to make
    the credibility determinations before him in favour of the respondent.

[29]

In light of my
    conclusion on the first issue, the decision of the application judge must be
    set aside. It is therefore not necessary to deal with the second issue or with
    two subsidiary issues regarding the timing of the reasons and the costs.

Result

[30]

I would allow the
    appeal, set aside the order and order the trial of the issues in light of the
    significant conflict on the evidence and the need to make findings of
    credibility in order to decide those issues. In order to expedite the
    procedure, the parties should exchange pleadings with the appellant first
    delivering a statement of claim within two weeks of receipt of these reasons.

[31]

I would fix the amount
    of the costs of the appeal at $5,000 inclusive of disbursements and HST,
    payable to the appellant.

Released:

APR 17 2014                                    K.
    Feldman J.A.

KF                                                   I
    agree J.C. MacPherson J.A.

I
    agree Gloria Epstein J.A.


